United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50340
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JOYCE MARIE DYKES, also known as Lecretta Jones, also known as
Lecretta J. Dykes,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 5:03-CR-364-1
                         --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Joyce Marie Dykes was convicted by a jury of mail fraud,

theft of public funds, and theft of identity and aiding and

abetting.   Dykes has appealed her conviction.

     Dykes complains that she was denied the right to a jury

drawn from a fair cross section of the community.   Because the

record reflects that Dykes intentionally waived her fair-cross-

section claim, we have not considered this issue.      See United

States v. Reveles, 190 F.3d 678, 683 & n.6 (5th Cir. 1999).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50340
                               - 2 -

     Dykes contends that the evidence was insufficient to prove

her guilt beyond a reasonable doubt.    The Government introduced

evidence at trial showing that Dykes purchased a house in San

Antonio, Texas, using the social security number and name of her

14-year-old niece and then leased the house to herself and

fraudulently converted Governmental rental-assistance payments.

Although Dykes’s arguments are couched in terms of sufficiency of

the evidence, her specific arguments are limited to two

questions: (1) whether the district court erred in determining

that hand-writing exemplars used by the Government’s hand-writing

analyst were authentic and therefore admissible; and (2) whether

there was sufficient evidence showing that she was the person who

purchased the subject property.    These contentions are without

merit.

     The first issue is an evidentiary question that we review

for an abuse of discretion.   See United States v. Butler, 429
F.2d 140, 151 (5th Cir. 2005), petition for cert. filed (Apr. 11,

2006) (No. 05-1308).   The authenticity of the exemplar documents

was established by evidence sufficient to support a finding that

they contained genuine samples of Dykes’s handwriting.     See FED.

R. EVID. 901(a), (b)(7) & (9).    Because the authenticity of the

exemplars was fairly supported, the district court did not abuse

its discretion in admitting the evidence.     See United States v.

White, 444 F.2d 1274, 1280 (5th Cir. 1971).
                           No. 05-50340
                               - 3 -

     The real estate agent who sold the subject house identified

Dykes as the person who bought the property.   A rational juror

could have determined that this evidence was sufficient to prove

beyond a reasonable doubt that Dykes had purchased the house.

See United States v. Therm-All, Inc., 373 F.3d 625, 630 (5th Cir.

2004).

     Dykes contends also that the Government failed to prove:

that she intended to defraud the San Antonio Housing Authority

and that she caused checks to be deposited by the housing

authority in the United States mails; that she converted the

rental subsidies; and that she used the name and social security

number of another person to purchase the subject property.    In

asserting these contentions, Dykes merely quotes the second

superseding indictment and states in conclusional fashion that

the Government failed to carry its burden of proof.   Because they

are inadequately brief, we have not considered these contentions.

See United States v. Torres-Aguilar, 352 F.3d 934, 936 n.2 (5th

Cir. 2003); FED. R. APP. P. 28(a)(9) (the appellant’s argument

must contain “contentions and the reasons for them, with

citations to the authorities and parts of the record on which the

appellant relies”).   The judgment is AFFIRMED.